Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 1 of 13 PagelD# 170

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

WILLIAM JOSEPH HUGHES,
Petitioner,

Vv. Civil No. 3:20cv34 (DJN)

HAROLD W. CLARKE, DIRECTOR,
Respondent.

MEMORANDUM OPINION
This matter comes before the Court on Respondent Harold W. Clarke’s (“Respondent”)
Motion to Dismiss and Rule 5 Answer (ECF No. 6.) William Joseph Hughes (“Petitioner” or
“Hughes”), a Virginia state prisoner proceeding with counsel, filed his petition pursuant to 28
U.S.C. § 2254 (“§ 2254 Petition” (ECF No. 1)) challenging his conviction of first-degree murder
in the Circuit Court of the City of Stafford, Virginia (“Circuit Court”). In his § 2254 Petition,
Petitioner seeks relief based upon the following ground:

Claim One: “Counsel unreasonably refused to use Vellan Rogers as a witness who
would have testified that the Petitioner sat her and [Jason] Plaster down,
instructed Plaster to stay away from her, and Plaster did as requested,
thereby putting an end to the controversy.” (/d. at 11.)!

Respondent moves to dismiss on the ground that Petitioner’s claim lacks merit. Petitioner did
not respond. For the reasons stated below, Respondent’s Motion to Dismiss will be GRANTED.
I. PROCEDURAL HISTORY

Petitioner faced charges of first-degree murder and use of a firearm in the commission of

that murder. See Commonwealth v. Hughes, Nos. CR13000429-00 and 01, at 1 (Va. Cir. Ct.

 

I The Court employs the pagination assigned by the CM/ECF docketing system to the

parties’ submissions. The Court omits the emphasis in the quotations from Hughes’s
submissions.
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 2 of 13 PagelD# 171

Aug. 5, 2013). Following a trial, a jury convicted Petitioner of first-degree murder, but found
him not guilty of use of a firearm. See Hughes, Nos. CR13000429-00 and 01, at 1-2 (Va. Cir
Ct. Oct. 20, 2014). The Circuit Court sentenced Petitioner to twenty-seven years of incarceration
as set by the jury. See id. Petitioner appealed. The Court of Appeals of Virginia affirmed
Petitioner’s conviction. See Hughes v. Commonwealth, No. 1983-14—4, 2016 WL 1742696, at
*1 (Va. Ct. App. May 3, 2016). The Supreme Court of Virginia refused Petitioner’s subsequent
petition for appeal. (See ECF No. 7-4, at 1.)

On February 6, 2018, Petitioner filed a petition for a writ of habeas corpus in the
Supreme Court of Virginia raising two claims, including Claim One presented here in his § 2254
Petition. (See ECF No. 7-5, at 1, 10, 13.) After a hearing, the Circuit Court found that
Petitioner’s claims lacked merit and denied the habeas petition. (ECF No. 7-6, at 1-3.) The
Supreme Court of Virginia dismissed Petitioner’s subsequent petition for appeal. (ECF No. 7-8,
at 1.)

II. STANDARD OF REVIEW

To obtain federal habeas relief, at a minimum, a petitioner must demonstrate that he is “in
custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty Act (““AEDPA”) of 1996
further circumscribed this Court’s authority to grant relief by way of a writ of habeas corpus.
Specifically, “[s]tate court factual determinations are presumed to be correct and may be rebutted
only by clear and convincing evidence.” Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)
(citing 28 U.S.C. § 2254(e)(1)). Additionally, under 28 U.S.C. § 2254(d), a federal court may
not grant a writ of habeas corpus based on any claim that was adjudicated on the merits in state

court unless the adjudicated claim:
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 3 of 13 PagelD# 172

(1) resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States; or

(2) resulted in a decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.
28 U.S.C. § 2254(d). The Supreme Court has emphasized that the question “is not whether a
federal court believes the state court’s determination was incorrect but whether that
determination was unreasonable — a substantially higher threshold.” Schriro v. Landrigan, 550
U.S. 465, 473 (2007) (citing Williams v. Taylor, 529 U.S. 362, 410 (2000)).

II. ANALYSIS

To demonstrate ineffective assistance of counsel, a convicted defendant must show, first,
that counsel’s representation was deficient and, second, that the deficient performance prejudiced
the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To satisfy the deficient

ee

performance prong of Strickland, the convicted defendant must overcome the “‘strong
presumption’ that counsel’s strategy and tactics fall ‘within the wide range of reasonable
professional assistance.”” Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (quoting
Strickland, 466 U.S. at 689). The prejudice component requires a convicted defendant to “show
that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Strickland, 466 U.S. at 694. In analyzing ineffective
assistance of counsel claims, the Court need not determine whether counsel performed
deficiently if it can readily dismiss the claim for lack of prejudice. /d. at 697.

A. Summary Of The Evidence.

Petitioner’s sole claim stems from counsel’s failure to call Vellan Rogers, Petitioner’s

daughter, who would have allegedly testified that Plaster had made sexual advances toward her,
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 4 of 13 PagelD# 173

but that Petitioner and Plaster had resolved their dispute prior to his murder. As discussed
below, the Court fails to discern how Rogers’s testimony would have had any impact on
Petitioner’s trial in light of the overwhelming evidence of his guilt.

The Court of Appeals of Virginia aptly summarized the evidence of Petitioner’s guilt as
follows:

[T]he evidence established that Jason Plaster disappeared in July 2007. Police
found his body in 2013 after Dennis Benzie told them that Hughes killed Plaster
near Benzie’s house and buried him there.

At Hughes’s trial, Benzie and Stuart Sullivan testified that Hughes killed
Plaster because he made sexual advances toward Hughes’s wife and daughter.
Hughes, Benzie, and Sullivan each participated in the murder. The three men
devised a plan to lure Plaster to Benzie’s secluded property and kill him there.
Pursuant to this plan, Hughes and Sullivan brought Plaster to Benzie’s property to
look at a motorcycle. After the men looked at the motorcycle, Benzie suggested
that they go into the woods surrounding his home to dig up some guns he had
hidden. At some point after the men entered the woods, Hughes shot Plaster in
the chest with a derringer pistol. Sullivan then shot him with a .9 mm pistol. The
men covered Plaster’s body with lime and buried it in the woods. Later, Benzie
drove Plaster’s car away from his property and abandoned it in a high-crime area,
leaving the keys in the ignition to encourage someone to steal the car.

Hughes challenged the credibility of Benzie and Sullivan by cross-
examining them about the benefits they received for implicating him in the
murder and testifying against him, Benzie testified that he had entered into an
immunity agreement with the Commonwealth that shielded him from prosecution
for murder charges related to Plaster’s death. Benzie explained, however, that the
agreement did not protect him from prosecution for all charges stemming from his
role in the murder and that he was currently being prosecuted on related charges.
On redirect examination, Benzie also explained that he had risked his personal
safety by testifying against Hughes, and described an incident which two men
attacked him with knives in jail because he was a “snitch.”

Sullivan testified about the plea agreement he made with the
Commonwealth in exchange for his testimony against Hughes. Under the terms
of that agreement, Sullivan agreed to plead guilty to second-degree murder for his
role in Plaster’s death in exchange for a sentence within the range recommended
by the sentencing guidelines. Like Benzie, Sullivan testified that he risked his
safety by testifying against Hughes. He testified that he knew Hughes was a
“felon” and a “criminal” and that Hughes had told him about an incident where he
had beaten a man with a hammer when he refused to sell drugs to him. He also
testified that Hughes had told him that he had been in several bar fights.

Additionally, Sullivan testified that he was afraid of Hughes because of
“the kinds of people he [ran] around with.” Sullivan testified that Hughes was
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 5 of 13 PagelD# 174

currently a member of the Warlocks motorcycle club and that Hughes’s
membership in the club caused him concern. Sullivan testified that he feared for
his personal safety while he was in prison, as well, as the safety of his family.
Due to his fear of Hughes, Sullivan testified that he wore a hood to conceal his
identity when he helped the police find Plaster’s body.

After the Commonwealth rested its case, Hughes testified on his own
belief and denied that he had any role in Plaster’s murder. On cross-examination,
he admitted he was the president of a local chapter of the Warlocks motorcycle
club and that he owned the items related to the Warlocks that were seized by the
police. Hughes also admitted that the club was a “one percenter” group and
specifically agreed with Nosal’s testimony regarding the origins of that term.
Hughes explained, however, that he was not a member of the Warlocks in 2007
when Plaster disappeared. When asked about the activities of the Warlocks,
Hughes stated that they were a “bunch of guys who liked to ride motorcycles,”
who held annual events to support their club.

At the conclusion of Hughes’s trial, the jury convicted him of first-degree
murder and sentenced him to twenty-seven years of incarceration.[] The circuit
court imposed the jury’s sentence, and this appeal followed.

In the present case, the Commonwealth presented substantial evidence at
trial establishing Hughes’s guilt of the charged offense. Benzie and Sullivan
provided eyewitness testimony about the murder. A third witness, Benzie’s
brother-in-law, also testified that he saw Hughes, Benzie, Sullivan, and Plaster on
Benzie’s property together sometime in 2007 and that he observed a big bag of
lime in Hughes’s truck on that occasion. This witness testified that Benzie told
him not to accompany the men into the woods that day. He also testified that he
recovered a derringer pistol that had been buried on the property using a medical
detector at Hughes’s and Benzie’s request.

Additionally, physical evidence corroborated several aspects of Benzie’s
and Sullivan’s testimony. Consistent with Benzie’s testimony, Plaster’s car was
found in a high-crime area with the keys in its ignition shortly after his
disappearance. Consistent with the testimony of both witnesses, a .9 mm bullet
was found in Plaster’s skull and his ribs had been damaged by another gunshot.
Furthermore, lime was found in the soil around his body. Hughes’s cell phone
records also provided independent evidence linking him to the crime. Although
he frequently called Plaster before his disappearance, he abruptly stopped calling
him after he disappeared.

Hughes, 2016 WL 1742696, at *1—5.
B. Counsel Did Not Render Ineffective Assistance
In Petitioner’s sole claim, he contends that, “[c]Jounsel unreasonably refused to use Vellan

Rogers as a witness who would have testified that the Petitioner sat her and Plaster down,
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 6 of 13 PagelD# 175

instructed Plaster to stay away from her, and Plaster did as requested, thereby putting an end to
the controversy.” (ECF No. 1, at 11.) In essence, Petitioner argues that Rogers would have
testified that Plaster had acted in an untoward way to her, and that Petitioner, her father, had put
a stop to the behavior months before Plaster’s murder. In his § 2254 Petition, Petitioner contends
that the “crux of [Rogers’s] testimony would have been:””

Rogers graduated high school in 2006, and met Plaster, his wife, and three
young children around that time. Plaster was looking for work, and his family
was homeless.

Even though the Petitioner was not hiring, he was a very sympathetic man,
especially toward the well-being of children. He offered Plaster a job cleaning up
around the shop. The Petitioner also spoke to the landlord of the house next door
to the Petitioner’s home to see if he could get a roof over their heads. Shortly
after, Plaster and his family moved in next door, and the two families became
close. The Petitioner would buy groceries from time to time to help feed Plaster’s
kids.

Plaster acted very strangely sometimes, and Plaster would often disappear
for two or three days. When he would return, it was evident he had been using
hard drugs. His wife, Christi, would need help watching the kids sometimes,
especially when Plaster was gone for several days. Rogers offered to baby sit for
them since she had gotten to know the kids pretty well.

One evening, during the winter months, Plaster asked Rogers to come over
to their house to watch the kids. When Rogers got there, Plaster was home, but
his wife was in the bedroom with the door shut. The kids were in bed. Rogers
got a strange feeling about the situation.

Plaster asked her to come into the living room to talk. When Rogers sat
down, Plaster attempted to put his hands down her pants. She pushed him away
and asked what he was doing. Plaster then offered to give her drugs if she would
sleep with him. Rogers declined and got up to leave. Plaster asked Rogers not to
tell her dad what happened. Rogers did not respond but just left.

The next morning, Rogers told her dad what had happened the night
before. Rogers had experimented with drugs, and her father knew this. Rogers
had lied about things during her drug use (as most teenagers do). The Petitioner
did not want to jump to conclusions. The Petitioner wanted to believe her, but he
didn’t know if she was telling the whole truth since she had lied before.

 

2 The Court notes that Hughes failed to provide an affidavit or declaration from Rogers

providing her sworn testimony either in state court or in this Court. Hughes contends that he was
not permitted an evidentiary hearing in state court; however, this fails to address adequately why
he never submitted an affidavit to the Court. Nevertheless, even considering this proffered
evidence, it fails to demonstrate that Hughes was any less guilty of first-degree murder.
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 7 of 13 PagelD# 176

The Petitioner wanted to hear Plaster’s side of the story before accusing
Plaster. The Petitioner invited Plaster over to the house, and the Petitioner sat
down at the dining room table with both Rogers and Plaster.

The Petitioner asked Rogers to repeat what had happened. As Rogers was
telling what happened, Plaster often interrupted and attempted to have Rogers
change her version of events. After Rogers was finished telling her side of the
story, Plaster accused Rogers of lying and being a drug addict.

It was obvious that the Petitioner believed Rogers based on Plaster’s
reactions and demeanor. The Petitioner told Plaster not to come to the house
anymore, that he was not allowed to see Rogers anymore, and that he was not
welcome on their property. From that day forward, Plaster did not speak to
Rogers again and complied with the Petitioner’s requests.

A few months later, Plaster and his family moved to another location in
Stafford County. They lived there for an[o]ther four months before Plaster
disappeared again. Everyone thought he was on a drug bender.

When Plaster did not come home for a while, it was assumed he had
overdosed or something had happened involving Plaster’s drug use. After Plaster
had been gone for a month, his wife and kids moved back to Maryland, and
Rogers never heard from them again.

(ECF No. 1, at 12-15 (paragraph numbers omitted).) Petitioner contends that “[n]o reasonable
attorney would refuse to use such a valuable defense witness,” and that her testimony would
have “provide[d] compelling proof that the supposed motive to kill Plaster did not exist at the
time of the killing.” (Id. at 16.) Petitioner further suggests that in light of this testimony, it
would be “reasonable to conclude that Benzie and Sullivan acted together and killed Plaster for
their own reasons” and “tried to pin the murder on the Petitioner based on [his] status as a tough
guy.” (/d.)

In summarizing and rejecting this claim, the Circuit Court explained during the hearing
on the claim:?

As you pointed out | did preside over the trial and certainly observed Mr.

Feldmann’s performance throughout the trial and found it to be anything but

ineffective assistance at the trial.

But we focused on one specific issue for purposes of the habeas petition
and that deals with the proposed testimony of Mr. Hughes’s daughter. And

 

3 The decision of the Circuit Court was the last reasoned state court decision addressing
these claims, and its reasoning is imputed to the Supreme Court of Virginia, which refused
further review without discussion. See Yist vy. Nunnemaker, 501 U.S. 797, 803 (1991).

7
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 8 of 13 PagelD# 177

frankly I don’t know that I want to jump to the conclusion that the sum of the
daughter’s proposed testimony actually makes it worse, but it certainly doesn’t
make it better.

The wife incident following thereafter, certainly the argument would have
been a strong one, but that’s even more likely to set him off against the backdrop
of an even worse incident involving the daughter than that which he testified to at
the trial. Particulars of not just words or kidding, but the actual physical claim of
putting his hand down her pants and certainly in violation, the wife incident,
would certainly be in violation of the alleged having worked it out. That he’s just
not going to have any contact with our property or my family anymore. Unlike
the way the Defendant claims to have -- Mr. Hughes claims to have dealt with the
matter at that time.

There’s no similar claim that was asserted with respect to having handled
the incident with the wife other than the way the Commonwealth put forth their
case. The proposed testimony as it was pointed out by Mr. Murphy is not
testimony that would go to any aspect of the crime. Any element of the crime.
Motive not being required to be proven. Nor is it exculpatory for establishment of
an alibi,

As was also pointed out certainly the fact that the proper testimony would
be from Mr. Hughes’ daughter, that’s another aspect of cross-examination of that
witness. That certainly would apply as well in terms of her motive to fabricate,
meaning desire, to help spare her father.

What we’re dealing with is a matter of Counsel’s trial strategy, because
this testimony was known at the time and it was indicated in the paperwork that in
fact the daughter was here, but the decision was made not to put that testimony
on.

Certainly there’s a reasonable basis from the arguments that have been
heard here today for that decision to have been made as opposed to the allegation
that it was ineffective assistance. Likewise, against the backdrop of all the
evidence that was introduced in the case and is not prejudicial to Mr. Hughes for
that, that testimony not to have been given at trial. And certainly there was talk
about Benzie and Sullivan.

But, leaving them aside for the moment. Ill get back to them in just a
moment. The fact that we have the neighbor, as the phrase is frequently, without
a dog in the fight having made the observations of about what was going on and
about the lime and so forth. Without any effective cross-examination or tearing
down of those observations.

It just goes again to the volume of the evidence that was produced by the
Commonwealth in the case against Mr. Hughes. Certainly Mr. Hargett is correct
that what we are dealing with was a cold case. That’s short-hand that we referred
to at the time when it was here for trial, that it was a cold case.

But as it turns out by the statement that’s being proffered, it wasn’t just
words or kidding with her. The daughter’s statement goes beyond the trial
testimony to this issue of Plaster having put his hand down her pants.

And the one percent issue, of course that was an issue litigated at trial.
That was one of the main issues that went up on appeal to the Court of Appeals.
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 9 of 13 PagelD# 178

And in all that I’m not sure, and this is probably on me as much as on anybody
else, I’m not sure that the way it was articulated at trial actually came across in
the transcripts or the upper Courts, the Appellate Court’s ruling, as it was
proffered at the time of the trial.

It’s correct that the time line is such that there wasn’t an allegation that he
was a one percenter at the time of the killing. The one percent argument, as I
recall it, was if Benzie and Sullivan were going to make up a story about someone
else committing the murder to get themselves off the hook, why would they have
picked him. They would have picked someone else who they didn’t feel would
endanger themselves in prison, their families out in the community. That was the
essence of the Commonwealth’s argument, as I recall it, at the time.

And it seems to have gotten a lot of other treatment in the subsequent
history of the case once he got past the incident with his daughter. And then we
have the incident with his wife.

Again, I just don’t see the standard would be reasonable probability. In
fact against the total backdrop all the things that I just mentioned that that would
engender a reasonable probability of the jury reaching a different verdict.

(Aug. 7, 2018 Tr. 20-25.) The Circuit Court concluded in its order denying the habeas petition:

The Court further finds that the performance of petitioner’s trial attorney
was anything but ineffective. ... [T]he Court further finds that the testimony of
Vallen Rogers, the petitioner’s daughter, would not have made petitioner’s case
any better. The Court further finds that the proposed testimony did not address
any aspect or element of the crime and was not exculpatory. The testimony of the
daughter that the victim had put his hand down her pants would have strengthened
the Commonwealth’s case that Hughes had killed the victim because of his
actions towards Hughes’s wife and daughter. The Court further finds that the
petitioner has not produced any evidence that the victim’s conduct toward
petitioner’s wife had been dealt with in any way different from that suggested by
the Commonwealth at trial. The Court further finds that the daughter’s testimony
would have been of limited value in light of her clear motive to aid her father’s
defense.

The Court further finds that the attorney’s decision not to present the
daughter’s testimony was reasonable. The Court further finds that that decision
did not cause any prejudice to the petitioner. The Court further finds that the
petitioner has not demonstrated a reasonable probability that presentation of the
daughter’s testimony would have changed the outcome of the trial. In light of the
volume of evidence produced against the petitioner, the Court further finds that
the petitioner has not shown any prejudice.

Consequently, the Court rules that, under the criteria set forth in Strickland
v. Washington, 466 U.S. 668 (1984), the petitioner has not shown that his attorney
was ineffective, and that, therefore, [his] claim . . . should be dismissed.
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 10 of 13 PagelD# 179

(ECF No. 7-6, at 2-3.) The Court discerns no unreasonable application of the law and no
unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(1)H{2).

As a preliminary matter, the overwhelming evidence presented at trial established that
Petitioner murdered Plaster. The record also bears out that Petitioner had a motive to kill Plaster,
based on the sexual advances Plaster made on Petitioner’s daughter and wife. Benzie and
Sullivan both provided police with nearly identical accounts of Plaster’s murder. (July 21, 2014
Tr. 301.) Benzie testified that Petitioner told him that Plaster had made sexual advances on his
wife and that he was afraid that Plaster might rape his daughter or wife when he was not at home.
(July 22, 2014 Tr. 39, 132-33.) Petitioner devised a plan to lure Plaster into the woods on
Benzie’s family’s property to look for buried firearms, and Benzie and Sullivan agreed to the
plan. (July 21, 2014 Tr. 298; July 22, 2014 Tr. 9-10, 38, 59, 66, 226.) Both Benzie and
Petitioner knew there were no guns buried in the woods. (July 22, 2014 Tr. 81.) After devising
the plan, Petitioner and Sullivan left Benzie’s property to buy lime. (July 22, 2014 Tr. 68.)
Benzie’s brother-in-law observed the four men together, and noticed lime in the back of
Petitioner’s truck, and he asked Petitioner, “what the hell are you going to do, bury
somebody[?]” (July 22, 2014 Tr. 156, 161, 173.) Both Benzie and Sullivan testified that
Petitioner shot Plaster in the chest with a derringer pistol that belonged to Petitioner, and then
Sullivan shot him several times again when Petitioner told him to shoot. (July 22, 2014, Tr. 8,
15-16, 228-30, 234, 277-78.) Sullivan testified that he barely knew Plaster, and had no reason
to dislike him, but that Sullivan feared Petitioner and thought it would be better to be a
participant than a mere witness. (July 22, 2014 Tr. 232-33, 235-36, 277-78.) Sullivan testified

that after they shot Plaster, Petitioner stated, “well, I guess he won’t mess with anyone else’s

10
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 11 of 13 PagelD# 180

wife,” and explained the story of what happened between Plaster and his wife. (July 22, 2014
Tr. 236-37.)

Years later, Both Benzie and Sullivan led police to the same area where they had buried
Plaster’s body. (July 21, 2015 Tr. 254, 255, 276, 301; July 22, 2014 Tr. 24-25, 117, 245-46.)

The Court fails to discern how the daughter’s testimony would have bolstered Petitioner’s
defense. Rather, at best, her proffered testimony would have duplicated, and at worst, would
have emphasized, evidence already in the record about Petitioner’s motive for killing Plaster.
Counsel’s trial strategy attempted to prove that Benzie and Sullivan murdered Plaster with no
involvement from Petitioner, a theory that the jury soundly rejected based on the overwhelming
evidence of Petitioner’s guilt. Petitioner now argues that Rogers’s testimony would have
established that he had resolved his problems with Plaster related to his daughter and that he
would have had no motive to kill Plaster.

Petitioner himself testified about Plaster making sexual advances on his daughter and his
wife. (July 23, 2014 Tr. 139-42, 172-81.) Petitioner downplayed his anger toward Plaster and
stated that he did not necessarily believe his daughter’s story and that he thought Plaster may
have been joking around. (July 23, 2014 Tr. 140, 175-77.) Petitioner agreed that he sat them
both down and told Plaster that he did not want him alone with her again. (July 23, 2014 Tr.

141.) Petitioner admitted that Plaster’s advances on his wife offended him and made him angry,

 

4 Sullivan inquired about whether Plaster’s murder was “because he messed with

[Hughes’s] wife,” and Sullivan testified that Hughes explained as follows:

He told me that his wife was on the front porch at their home. Mr. Plaster was
renting the house next door. Mr. Plaster walked over to there while Bill was not
home, Mr. Hughes was not home, and Mr. Plaster walked over while - - and
exposed hisself to Bill’s wife and said how does this compare to Bill.

(July 22, 2014 Tr. 236-37.) Hughes himself testified to the exact same events during trial but
indicated that he did not confront Plaster but “wasn’t happy about it.” (July 23, 2014 Tr. 142.)

11
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 12 of 13 PagelD# 181

but he indicated that he “didn’t do anything” as a result. (July 23, 2014 Tr. 142, 179, 181.)
Rogers allegedly would have testified that her father did believe her and banished Plaster from
the house and from seeing Rogers, testimony that would have differed from Petitioner’s own.
However, even if the Court were to assume that Petitioner had resolved the conflict over his
daughter with Plaster, the record establishes that Plaster thereafter exposed himself to
Petitioner’s wife after, providing further support for his motive for killing Plaster. Petitioner’s
admission that Plaster’s actions toward his wife angered him bolsters this. Counsel reasonably
perceived that calling Rogers would not provide any useful defense testimony, much less
exculpatory testimony, and would not likely result in a different trial outcome. Rather, calling
Rogers as a witness would provide further evidence of Petitioner’s motive for killing Plaster, and
quite simply, would reaffirm Petitioner’s guilt of murder. Thus, counsel made an imminently
reasonable decision not to call Rogers to testify. Petitioner fails to demonstrate that counsel was
deficient or any resulting prejudice from not calling Rogers as a witness. Accordingly, Claim

One lacks merit and will be DISMISSED.

12
Case 3:20-cv-00034-DJN Document 8 Filed 02/03/21 Page 13 of 13 PagelD# 182

IV. CONCLUSION
For the foregoing reasons, Respondent’s Motion to Dismiss (ECF No. 6) will be
GRANTED. Petitioner’s claim will be DISMISSED and his § 2254 Petition will be DENIED.
The action will be DISMISSED. A certificate of appealability will be DENIED.°
An appropriate order will accompany this Memorandum Opinion.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to

/s/ a

David J. Novak U4
United States District Judge

Plaintiff.

Richmond, Virginia
Dated: February 3 2021

 

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or
that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4
(1983)). Hughes fails to meet this standard.

13
